The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that claim 1 requires the volatile acid or base to be static, yet figure 22 which is the only figure showing a membrane within an outer jacket such that an annulus is formed has a structure in which the volatile acid is not shown to be static based on reference numbers 220 and 230.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 5 will be treated for examination purposes as only placing a further limitation on the volatile base of claim 1.  It will not be treated as excluding or limiting the volatile acid from being in contact with the first side of the permeable membrane.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 9 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The requirement of a static volatile base is found in claim 7 so that the limitation of claim 9 fails to further limit that scope of claim 8 which depends from claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (abstract ANYL 64, published March 16, 2014) in view of Gross and further in view of Peterson (US 4,451,374).  In the abstract Liao, which has an authorship that is different from the instant inventorship, describes an ion chromatography system based on a hydroxide eluent including a suppressor and a diethylamine introduction device to convert eluates in the acid form into ammonium salts (NR3 + HX → NR3H+ + X-).  Diethylamine was chosen as the amine source due to its low Kb value and its high vapor pressure.  A conventional suppressed anion chromatography system produces a poor response for very weak acids (pKa > 7), if at all, because HX is hardly ionized.  A second conductivity detector then measures the conductivity again.  The eluates are thus detected against a low diethylamine background (typically 20-30 S/cm) as negative peaks, because the equivalent conductance of OH- is greater than X-.  The performances of the amine introduction device were evaluated with respect to induced dispersion and background noise.  The introduction of diethylamine in the vapor phase directly through a permeable membrane actually is superior to solution phase NaOH introduction.  Relative to a microelectrodialytic NaOH generator in previous studies, the amine introduction device is much easier to build.  The availability of such a device is expected to facilitate the use of 2-D detection.  The permeable membrane used by Liao would have a first side and second side disposed opposite of the first side and the diethylamine solution would be in contact with the first side while the second side would have been in contact with the effluent.  Liao does not teach the types of weak acids being detected, that the volatile base is in the form of a static solution or the type of membrane used.  
In the paper Gross teaches a continuous flow method of introducing reactants into a flowing stream through tube in tube gas-liquid reactors.  A series of continuous flow chemistry processes that facilitate the palladium-catalyzed carbonylation of aryl and vinyl iodides and aryl bromides with a range of alkoxy, hydroxy and amino nucleophiles was reported.  Harnessing a semipermeable Teflon® AF-2400 Tube-in-Tube assembly, these reactors permit the controlled transport of carbon monoxide and dimethylamine into solution at elevated pressure to generate homogeneous flow streams, avoiding some potential issues associated with segmented flow gas-liquid reactors.  As the volume of pressurized gas contained within the device is low, the hazards associated with this are potentially mitigated relative to comparable batch processes.  Incorporation of a second in-line gas-flow reactor allows for the sequential introduction of two gases (carbon monoxide and a gaseous nucleophile - dimethylamine) into the reaction stream.  With respect to this last aspect, the description is found in the description related to figures 5 and 6 on pages 6426-6428.  The paragraph bridging the columns of page 6419 teaches that the amorphous fluoropolymer Teflon® AF-2400, is highly permeable to a range of gasses but has very low permeability to liquids.  They have successfully used reactors based on this material to deliver ozone, hydrogen, carbon dioxide, oxygen, ethylene, syngas, and ammonia into solutions in order to carry out chemistry in continuous flow.  The conclusion on page 6428 teaches that the properties of this amorphous fluoropolymer in these tube-in-tube gas-liquid flow reactors enable the efficient, reliable and controllable generation of homogeneous solutions of CO and gaseous amine nucleophiles in continuous flow.
In the patent Peterson teaches a liquid chromatographic method and post-column effluent treatment for detection and separation at optimized pH.  Reagent is added to liquid chromatographic effluent to increase detection sensitivity of sample bands, or to enhance sensitivity with respect to interfering bands which overlap sample bands of interest, using one or more hollow fibers immersed within mobile reagent which is permeated through the walls of the fibers and, thus, ultimately diffused into the column effluent.  Column 2, lines 26-46 teach objectives of the device being used that include an improved liquid chromatographic method and apparatus characterized by the development of an improved post-column reactor for pH adjustment which requires little in the way of hardware modifications; improved method and apparatus which achieve essentially constant "pulseless" metering of acid or base reagent, and, in addition, significantly improved diffusion of the reagent into the chromatographic column effluent; apparatus and method wherein sample dilution is minimized without need for resorting to the addition of highly concentrated forms of reagent as a means or requirement, or resorting to other objectionable process or apparatus restrictions and method and apparatus which are of significantly less cost to use and to maintain.  The preferred static reservoir device used for the post column treatment is shown in figure 2.  It includes a reservoir or reagent container or container means (30) preferably of glass or similarly inert material.  Contained in the reservoir is mobile reagent (32).  Reagent is periodically changed through a screw-cap or other suitable closure (34).  Hollow fibers (36) are suspended in the reagent, between the points of an effluent in feed connection (38) and out feed connection (40).  The paragraph bridging columns 6-7 teaches that because of less complexity, and typically very comparable performance to a dynamic reservoir embodiment, the static reservoir is preferred.  Because the dilution of leaking sample into the relatively large reservoir of reagent produces an extremely dilute solution of a possible interfering species, the effect at most may be reflected as a slightly varying base line over a period of use.  Ordinarily such would thus not justify the additional complexity associated with a dynamic reservoir embodiment.  Additionally column 4, lines 46-68 teach that while it would be desired to have a hollow fiber membrane that rejected sample in the perfect sense, such is neither an absolute or essential requirement.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the static reservoir of Peterson to provide diethylamine of Liao to the permeable membrane because of the cost and ease of use benefits taught by Peterson and Liao.   It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a material such as the amorphous fluoroplastic/fluoropolymer taught by Gross as the permeable membrane of Liao because of its known gas permeability to amine materials combined with its liquid impermeability and use in contactors in which the amine is separated by the permeable membrane from the solution into which it is desired to be introduced as taught by Gross.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (abstract ANYL 64, published March 16, 2014) in view of Gross and Peterson as applied to claim 2 above and further in view of Shindo (US 4,268,279).  Liao does not teach the permeable membrane housed within an outer jacket.
In the patent Shindo teaches a device (figure 1) capable of forming a salt of a weakly dissociating acid or base that can be used with liquid chromatography (see column 6, lines 52-63). The device includes a permeable membrane (7) in contact with a volatile base or acid on one side of said permeable membrane, allowing the passage of said volatile base or acid from said solution into another side of said permeable membrane (see column 6, lines 52- 63, column 7, lines 6-26 and example 4). The permeable membrane is disposed within the lumen of an outer jacket (6), and said volatile acid or said volatile base is in an annulus (9) formed by an outer surface of said membrane and an inner surface of said outer jacket (see figure 1, its associated description in column 7 and example 4). The membrane is gas permeable and liquid impermeable (see the characteristic features, and in particular features 1 and 5, of the device outlined in column 8). Examiner notes that column 4, lines 44-65 teach a number of gaseous substances that can be treated including ammonia and amines such as methylamine, ethylamine, propylamine, butylamine, dimethylamine, triethylamine and tributylamine.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use an outer jacket such as taught by Shindo to contain the Liao membrane because of its use in a similar manner to add a base to a fluid as taught by Shindo so that there is an expectation that it would function in the intended manner.  
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (abstract ANYL 64, published March 16, 2014) in view of Gross and Peterson as applied to claims 1-2 and 5 above and further in view of Berglund (Analytical Chemistry 1993, 65, 1192-1198).  Liao does not teach the types of weak acids being detected.
In the paper Berglund teaches an approach to simultaneously practicing both suppressed and nonsuppressed ion chromatography (IC).  Following the detector of a conventional NaOH eluent suppressed IC system, a constant concentration of NaOH is introduced by an in-line microelectrodialytic NaOH generator, and this is followed by a second conductivity detector (see figures 1(c) and 2 with their associated discussion).  The second detector background is typically maintained at a level of 20-30 µS/cm (corresponding approximately to 0.1 mM NaOH), and the detector output is the same as what would be observed in a single column mode with a low concentration NaOH eluent.  Together, the two detector outputs provide detectabilities at the microgram per liter level across the pKa range—from fully dissociated to very weak acids (up to pKa 9.5).  Excellent linearity of response is observed, and the system provides qualitative information about peak purity and eluate pKa.  In addition to the usual ratio plots, it is suggested that multidimensional detection in any separation system is best served by plotting the raw detector outputs against each other.  The last paragraph of page 1195 teaches that the real strength of the system is that the first detector (Da) output favors the strong acid eluates while the second detector (Dn) output favors the weak acid anions.  Weak and very weak acid anions such as sulfide, carbonate, silicate, borate, cyanide, and arsenite all produced excellent responses on the Dn output.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to detect any or all of the weak and very weak acids (pKa > 7) including silicate that the Berglund system had an excellent response for because Berglund appears to be the prior NaOH system described by Liao, the conductivity range at the second detector is similar for both devices and Liao teaches that the permeable membrane using diethylamine was superior to the prior NaOH addition device.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,287,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims appear to of a scope that they totally encompass the patented claims such that one cannot practice the patented invention without inherently practicing the instantly claimed invention.
The terminal disclaimer filed on October 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,287,403 has been reviewed and is NOT accepted.  The applicant name is cut off on the TD form.  To resolve disapproval please submit the applicant name in its entirety exactly as it is on the ADS.  You can resubmit and type above the line/space on the form or send attachment on a separate page.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.  In response to the amendments the objection to the specification has been withdrawn, a new drawing objection has been made, the rejection under 35 U.S.C. 112(b) has been withdrawn, the rejection under 35 U.S.C. 112(d) was modified to address a new problem, the obviousness-type double-patenting rejection was maintained for the reasons noted above, the obviousness rejection applied against claims 14-20 has been withdrawn and the obviousness rejections applied against claims 1-2, 4-5 and 7-12 were modified.  The arguments are moot with respect to the withdrawn/new objections and rejections.  
In general with respect to the obviousness rejections, the Court has held, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
With respect to the obviousness rejection of claims 1-2 and 4-5, the claims are drawn to a device in which its purpose is not given and would probably not have patentable weight even if it were in the claims.  Additionally, the type of eluent is not defined so that any chromatographic eluent is within the scope of these claims.  In other words, the type of weak acids being detected is not commensurate in scope with these claims.  Also, the fact that Liao  uses the “permeable membrane” terminology indicates that the membrane has a first and second side and that it is permeable to the volatile base being used/described.  Thus the argued language is inherent in the terminology used by Liao.  Furthermore, Gross and Peterson show that volatile bases and volatile acids are known to permeate permeable membranes and that the volatile base can permeate from static solutions on one side of the permeable membrane to a fluid in contact with a second side of the membrane.  Gross additionally shows that the claimed amorphous fluoroplastic has known desirable permeability properties for amines.  These are real reasons for modifying Liao and not just conclusory statements.  With respect to the combinability of Liao and Gross, Liao is using a permeable membrane to pass a volatile amine base into the chromatographic eluent.  Thus one of ordinary skill in the art would want a material that is capable of performing that function.  Gross clearly show that that is the case so that it is pertinent to the question of types of materials that can act as the permeable membrane of Liao.  Thus contrary to applicant’s argument, the combination is a proper combination.  
With respect to claims 7-12, the addition of Berglund to the rejection shows that one or more of the claimed weakly dissociating acids would have been of interest in an ion chromatography system and method.  Thus it shows that that aspect of the arguments is also obvious.  Additionally with respect to the weakly dissociating acids, in the instant disclosure, a detector configured to detect them is the same as a detector used to detect other ions as well so that applicant has not modified the detector to be able to detect the weakly dissociating acids.  Thus a detector as described by Berglund in which a base is added to the eluent after the initial detection and prior to a second detection is fully capable of detecting the weakly dissociating acids in the instant case in which a volatile base is added to the eluent in that same manner.  While Liao does not identify Berglund directly, the microelectrodialytic NaOH generator in previous studies language points to what Berglund actually did.  Thus Liao actually intended to replace the microelectrodialytic NaOH generator in previous studies so that even if Berglund was not the previous studies reference, replacing a microelectrodialytic NaOH generator with Liao’s permeable membrane diethylamine introduction device was what Liao was teaching and therefore an obvious change.  With respect to arguments that are also presented with respect to the combination of Liao and Gross, they have been already addressed above and therefore they are not being repeated.  Thus the arguments directed toward claims 1-2, 4-5, and 7-12 are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is art  directed toward gas permeable membrane contacting/extraction apparatus.  Examiner notes that DE 10163083 is also being made of record since the document submitted in the IDS filed 6-29-22 only included an English language translation but did not contain the actual document.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797